NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted February 9, 2011*
                                      Decided February 9, 2011

                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1848

LARRY EASON,                                         Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Western Division.
        v.
                                                     No. 07 C 50015
RUTH NOLAN, et al.,
     Defendants‐Appellees.                           Frederick J. Kapala,
                                                     Judge.




                                              O R D E R

       Larry Eason sued several employees of the Illinois Department of Children and
Family Services and the Childrenʹs Home and Aid Society of Illinois under 42 U.S.C. § 1983,
but only his retaliation claim under the First Amendment survived the defendants’ motions
to dismiss.  After the defendants moved for summary judgment, Eason opposed the motion,



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1848                                                                               Page 2

and in his response to their statements of material facts he incorporated additional facts. 
But Eason did not submit a separate statement of additional facts as required by Local Rule
56.1(b)(3), and so the district court refused to consider any of the new facts in his response. 
See Fed. Trade Comm’n v. Bay Area Bus. Council, Inc., 423 F.3d 627, 633 (7th Cir. 2005).  Even if
it had considered those facts, the court added, Eason still had not presented sufficient
evidence of retaliation, and so the court granted summary judgment for the defendants.

        On appeal Eason insists that his response “could be construed as complying” with
Rule 56.1 because it incorporated additional facts.  But district courts may demand strict
compliance with Rule 56.1, and a party runs afoul of the rule by commingling the separate
requirements into one response.  Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 643‐44 (7th Cir.
2008).  Thus the district court did not abuse its discretion when it disregarded the additional
facts that Eason included in his response.  Id.; Cichon v. Exelon Generation Co., 401 F.3d 803,
809‐10 (7th Cir. 2005).  

        Eason also maintains without elaboration that the district court ignored the “piles of
facts sufficient to establish” his retaliation claim.  But we do not consider such generalized
assertions of error, even from pro se litigants.  See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001).
                                                                                    AFFIRMED.